Citation Nr: 0800385	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  06-16 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a non service connected burial allowance.

2.  Entitlement to a plot or internment allowance.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to 
February 1963.  He died on May [redacted], 1989.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, the denied the appellant's claim of 
entitlement to a non service connected burial allowance, and 
a plot or internment allowance.

Testimony by the veteran and argument by her representative 
at a hearing before the undersigned in September 2007, could 
be construed as claims of service connection for the cause of 
the veteran's death and/or "widow's health coverage".  
These matters are referred to the RO for action deemed 
appropriate.  


FINDINGS OF FACT

1. The veteran died and was buried in May 1989.

2. VA received the appellant's application for payment of VA 
burial benefits in March 2005.




CONCLUSION OF LAW

There is no legal entitlement to VA burial benefits, to 
include a plot or internment allowance.  38 U.S.C.A. §§ 
2302(a), 2304 (West 2002); 38 C.F.R. §§ 3.1600, 3.1601 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007) impose obligations on VA in terms of its duty to 
notify and assist claimants.  However, inasmuch as the Board 
has found herein that the law, and not the evidence, is 
dispositive in this case, the VCAA is not applicable.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Thus, even were the Board 
to presume for the sake of argument there is some deficiency 
insofar as preliminary VCAA notice and development, this 
still would be inconsequential and, therefore, at most 
harmless error.  As such, there is no prejudice to the 
appellant to continue with adjudication of this claim.

With respect to burial benefits, a burial allowance is 
payable under certain circumstances to cover the burial and 
funeral expenses of a veteran and the expense of transporting 
the body to the place of burial.  38 U.S.C.A. § 2302; 38 
C.F.R. § 3.1600 (2007).  If a veteran dies as a result of a 
service- connected disability or disabilities, certain burial 
benefits may be paid.  38 C.F.R. § 3.1600(a).

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions: (1) at the time of 
death, the veteran was in receipt of pension or compensation; 
or, (2) the veteran had an original or reopened claim for 
either benefit pending at the time of the veteran's death and 
in the case of a reopened claim there is sufficient prima 
facie evidence of record on the date of the veteran's death 
to show entitlement; or (3) the deceased was a veteran of any 
war or was discharged or released from active military, 
naval, or air service for a disability incurred or aggravated 
in line of duty, and the body of the deceased is being held 
by a State.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while "properly 
hospitalized" by VA (in a VA or non-VA facility).  38 C.F.R. 
§ 3.1600(c).

Applications for payments of burial and funeral expenses, to 
include plot or interment allowance under 38 U.S.C.A. 2302, 
must be filed within two years after the burial or permanent 
cremation of the veteran.  38 U.S.C.A. § 2304; 38 C.F.R. § 
3.1601(a).  

In the instant case, the Certificate of Death shows that the 
veteran died in May 1989.  He was buried in a private 
cemetery in May 1989.  The appellant filed a claim for 
reimbursement of headstone or marker expenses (VA Form 21-
8834), in July 1989, and was granted this benefit by a 
September 1989 RO decision.

The appellant's Application for Burial Benefits, VA Form 21-
530, however, was not filed until March 2005, well over 
fifteen years after the veterans' burial.  See 38 C.F.R. § 
3.1601(a).  Thus, because the appellant did not file her 
burial allowance claim within two years of the veteran's 
burial as required by statute and regulation, the law is 
dispositive without regard to any other facts in the case.  

The Board also points out however, that, even if the 
appellant were somehow found to have submitted an application 
for reimbursement or direct payment of burial and funeral 
expenses within two years of the veteran's burial, the 
appellant's claim would also fail because the veteran did not 
meet any of the requirements of 38 C.F.R. § 3.1600(b); 
Specifically, at the time of death, the veteran was not in 
receipt of pension or compensation; nor did the veteran have 
an original or reopened claim for either benefit pending at 
the time of his death; nor were his remains being held by a 
State.  Thus, the appellant's claim would fail on these 
grounds as well.

Although the appellant, in her hearing testimony and letters 
from herself and her daughter, has implied that she was so 
psychologically distraught after the veteran's death that she 
may have been unable to file a claim, there is no medical 
evidence of record to support this claim, and the evidence 
shows that the appellant did have the capacity to file a 
claim for a headstone allowance for the veteran, shortly 
after his death, as noted above; thus, the Board finds that 
the argument that the appellant was psychiatrically incapable 
of filing a claim any sooner is without merit.

The appellant also argues that she did not file a claim 
sooner simply because she was unaware of these benefits until 
recently; however, everyone dealing with the Government is 
charged with knowledge of Federal statutes and lawfully 
promulgated agency regulations.  Fed. Crop Ins. Corp. v. 
Merrill, 332 U.S. 380, 384-85 (1947).  As such, the Board is 
not legally able to grant the appellant an extension of time 
to file her claim, based on ignorance of the law.

The law is clear on the determinative issue: a completed 
application for reimbursement or direct payment of burial and 
funeral expenses must be received by VA within two years of 
the veteran's burial.   Where the law is dispositive, the 
claim must be denied on the basis of absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Hence, no 
relief is available.




ORDER

Entitlement to a non service connected burial allowance is 
denied.

Entitlement to a plot or internment allowance is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


